NUMBER 13-06-675-CV

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



ELAINE P. JOHNSON,					Appellant,


v.

MBNA AMERICA BANK, N.A.,				Appellee.


On appeal from the 24th District Court 
of Victoria County, Texas.


MEMORANDUM OPINION
 
Before Justices Yañez, Garza, and Benavides
Memorandum Opinion Per Curiam
 
	Appellant, Elaine Johnson, perfected an appeal from a judgment entered by the
24th District Court of Victoria County, Texas, in cause number 06-5-8991-CV.   After
the record was filed and after the cause was referred to mediation, appellant filed a
motion to dismiss.  In the motion, appellant states that the parties have reached an
agreement to settle and compromise their differences.  Appellant requests that the
Court dismiss the appeal and that all parties pay their own costs associated with this
appeal.  
	The Court, having considered the documents on file and appellant's motion to
dismiss,  is of the opinion that the motion should be granted.  Appellant's motion to
dismiss is granted.  The appeal is hereby DISMISSED.
							PER CURIAM
Memorandum Opinion delivered and 
filed this the 24th day of May, 2007.